Title: To George Washington from John Beatty, 26 October 1778
From: Beatty, John
To: Washington, George


          
            Sir,
            Elizth Town [N.J.] 26th Octr 1778
          
          I beg leave to lay before Your Excellency a Copy of a Letter a few days since received from the Board of War. perhaps Mr Franks late Conduct, and the Resolve of Congress—consequent thereon may in some measure render the application in the first part of the Letter unnecessary.
          I have shewn it to Mr Loring with whom I conferr’d yesterday and urged his immediate Compliance with it and at his request have furnished him with a Copy which he means to lay before Sr Henry Clinton.
          I have more than once pointed out to Mr Loring the impropriety of our maintaining their prisoners and at the same time furnishing those of ours in their possession with Cash & Provisions, he gives me for Answer that Mr Franks is not their Commissary, that they wish to remove him, he being neither furnished with Money or Authority for the purpose of supplying their Prisoners—he has however promised me that he will again mention it to Sr Henry Clinton and endeavour Mr Franks removal.
          For the more immediate compliance with this measure and remedying the inconvenience pointed out I am to Solicit Your Excellency’s co-operation and Advice in the matter.
          I flatter myself from the Party which went out yesterday I have now fully paid our Debt and will be able to Release those in the hands of the Enemy—I shall Report to Your Excellency a State of the Prisoners upon my Settlement with Mr Loring.
          The inclosed Letters containing directions relative to the forwarding of the Prisoners of His Most Christian Majesty to New London in readiness for their Exchange (now nearly Adjusted) requiring haste, I am to request Your Excellency to have them Transmitted with the 
            
            
            
            earliest dispatches to those places. I am Sir with great respect Your most Obt Humble Servt
          
            Jno. Beatty. Com: Gen: Prisr
          
        